December 19, 2008


Mr. Jeffrey C. Londa
Ogletree Deakins Nash Smoak & Stewart, P.C.
500 Dallas Street, Ste. 3000
Houston, TX 77002
Mr. Hal K. Gillespie
Gillespie Rozen Watsky Motley & Jones, PC
3402 Oak Grove Ave., Suite 200
Dallas, TX 75204

RE:   Case Number:  06-0034
      Court of Appeals Number:  05-05-00241-CV
      Trial Court Number:  04-06740-J

Style:      DALLAS AREA RAPID TRANSIT
      v.
      AMALGAMATED TRANSIT UNION LOCAL NO. 1338

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|